Citation Nr: 9905667	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to May 
1969 and had nonqualifying service from December 1970 to 
January 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has a current diagnosis of post-traumatic 
stress disorder.

2.  It is not shown by the evidence of record that the 
appellant engaged in combat with the enemy at any time during 
his period of creditable active duty.

3.  The occurrence of the claimed stressors is not 
corroborated by credible, supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is based on a denial of a claim for service 
connection for post-traumatic stress disorder.  The appellant 
contends that he currently suffers from post-traumatic stress 
disorder related to his service in the Republic of Vietnam. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection for anxiety with dysthymia and claimed 
post-traumatic stress disorder (not shown) was denied in a 
November 1992 rating decision.  The denial of the claim for 
service connection for post-traumatic stress disorder was 
confirmed and continued in the December 1992 rating decision 
on appeal.  The issue was remanded by the Board in May 1997 
for additional stressor development and a VA examination.

The claim is well grounded claim.  A well grounded claim for 
post-traumatic stress disorder requires a clear diagnosis of 
post-traumatic stress disorder, lay evidence (presumed to be 
credible for these purposes) of an in-service stressor and 
medical evidence of a nexus between service and the current 
post-traumatic stress disorder disability.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  A diagnosis of post-traumatic 
stress disorder is of record.  The appellant has testified 
to inservice stressors during service in the Republic of 
Vietnam.  Medical evidence that based the diagnosis of post-
traumatic stress disorder to service as was described by the 
appellant is also of record.  Therefore, the claim is well 
grounded.

The Board has considered whether the RO has met its duty to 
assist the appellant in the development of his claim. under 
38 U.S.C.A. § 5107 (West 1991).  In response to the initial 
claim in July 1992 for service connection for post-traumatic 
stress disorder, the RO sent a letter dated in September 
1992 requesting specific details of the appellant's 
inservice stressors.  The appellant responded in October 
1992 with a letter that indicated his places of service and 
medals awarded.  He indicated that he had seen things but 
could not seem to talk about them.

In June 1993 the RO contacted Dr. Catron, who had indicated 
that the appellant met the diagnostic criteria for post-
traumatic stress disorder, requesting his findings that led 
to that conclusion.  No response was received.  In July 1993 
the RO informed the appellant that it needed information 
regarding the names of individuals that the appellant saw 
killed, the location of their deaths and his impression of 
why he did not get a combat medal for his service.  The 
appellant responded in August 1993 and stated that he was 
exposed to horrible sights and that either Larson or 
McAllister was killed next to him but he could not remember 
any other names.  In its September 1993 rating decision the 
RO informed the appellant that the information he had 
provided was not specific enough for a search of Army 
historical records.

The RO next obtained Army personnel records and two VA 
examinations were conducted.  A diagnosis of post-traumatic 
stress disorder was entered.  The personnel records showed 
two tours of duty in Vietnam without an indication of combat 
with the enemy.  The appellant had told the examiner that he 
could not remember the details of his claimed stressors.  The 
information provided was not specific enough to verify.

The appellant provided a statement in support of the claim in 
October 1994 wherein he indicated he could not remember a 
lot.  In November 1994 the RO sent the appellant a letter and 
requested that he clarify the dates, places and units of 
assignment where he witnessed stressful events and provide 
the names of the persons he saw killed and the date of the 
action.

A hearing before the Board was conducted in January 1997.  As 
a result of the testimony, the Board remanded the claim in 
May 1997 for a report from the U.S. Armed Services Center for 
Research of Unit Records.  An attempt was made to verify the 
appellant's alleged stressors and in particular to determine 
whether servicemen named Jackie Pelton or Lassiter (various 
spellings) were assigned to the appellant's unit and killed 
in action.  A VA psychiatric examination was also ordered.  
The report was furnished in November 1997 with the U.S. Armed 
Services Center for Research of Unit Records indicating that 
more specific information was needed to provide information 
relating to casualties.  The appellant did not report for the 
examination.  The appellant was advised in an April 1998 
letter that the U.S. Armed Services Center for Research of 
Unit Records required more specific information and he did 
not respond.  

The accredited representative had repeatedly requested 
verification of the stressors with the appropriate 
Department of Defense agencies and has attempted himself to 
determine more specific and workable information regarding 
the stressors from the appellant.  At the time of the Travel 
Board hearing in January 1997, he requested that the VA 
furnish a basis for its request to verify the stressors 
encountered by the appellant during his service in Vietnam.  
The file was held open for 30 days to permit the appellant 
to provide specifics.  Finally, in a December 1998 Informal 
Hearing Presentation the accredited representative 
acknowledged the appellant's refusal to comply with the 
Board's request for a psychiatric examination but contended 
that the report of the U.S. Armed Services Center for 
Research of Unit Records (formerly the U. S. Army & Joint 
Services Environmental Support Group) in combination with 
the prior evidence was sufficient to warrant service 
connection for post-traumatic stress disorder if the 
appellant was given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Upon a review of these records, it is the opinion of the 
Board that all evidence necessary and available for 
adjudication of the appellant claim has been obtained, and 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991) has been met.  While there is certainly a 
duty to assist, such a duty does not relieve a claimant 
entirely from assisting himself.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The appellant is unable or unwilling to 
supply the necessary information and report for a VA 
examination.  Further efforts to develop the evidence would 
serve no useful purpose.  It is obvious that the RO and this 
Board Member has attempted every rational effort in order to 
obtain specific information so that the stressors claimed by 
the veteran may be verified.  The fact that units in Vietnam 
were in combat or exposed to stressors does not establish 
that this veteran was exposed to a stressor. 

In order to establish entitlement to service connection for 
post-traumatic stress disorder, there must be medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998), 
Cohen, supra.

Adjudication of a well-grounded claim for service connection 
for post-traumatic stress disorder requires the evaluation 
of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.304(f) (1998); see also 
Hayes v. Brown, 5 Vet. App. 60,66 (1993).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's DD -214 governing his creditable service 
indicates that he was not involved in any campaigns or combat 
and received no injuries.  He was awarded the National 
Service Defense Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal and a Good Conduct Medal.  He never 
received any combat badges.  His primary military occupation 
was field wireman.  Mere presence in Vietnam and the award of 
a campaign medal does not establish exposure to a stressor. 

A review of other service records revealed two tours of duty 
in Vietnam as a field wireman.

The report furnished by the U.S. Armed Services Center for 
Research of Unit Records stated that units to which the 
appellant was assigned while in Vietnam came under periods of 
mortar and rocket attacks that were variously characterized 
as sporadic, heavy and intense.  They verified that Private 
First Class Jackie Pelton was assigned to the appellant's 
unit but he was not listed as injured, wounded or killed in 
Vietnam.  No "Lassiter" was assigned to his unit, but three 
"Lassiter's" were killed during his tour.  The report 
concluded, "In order to provide research concerning 
casualties, [the appellant] must provide more specific 
information.  He should include the most specific date 
possible, the individual's full name, complete unit 
designation to the company level, whether killed or wounded, 
and a brief description of the incident."

A review of the service medical records revealed that a 
psychiatric disorder was not diagnosed at any time in 
service.  Psychiatric evaluations were normal on the January 
1966 enlistment examination, and May 1969, December 1970, and 
September 1973 examinations.

A psychological assessment conducted in July 1992 diagnosed 
post-traumatic stress disorder in addition to major 
depression, opioid and alcohol dependence and personality 
disorders.  The diagnoses were based on the appellant's 
history as reported.  A VA examination conducted in November 
1992 recommended that psychological testing be considered in 
an attempt to evaluate the claim for any psychiatric symptoms 
as well as post-traumatic stress disorder, in as much as his 
history of opioid dependence and abuse as well as his period 
of nonqualifying service complicated the decision to be made.  
Evaluation by a board of three psychiatrists was recommended.  
Dysthymia and generalized anxiety disorder were diagnosed.

In response to a May 1993 telephone inquiry requesting a 
statement documenting post-traumatic stress disorder, Dr. 
Catron stated that in his opinion the appellant met the 
diagnostic criteria (DSM III R) for post-traumatic stress 
disorder.

A VA examination in September 1994 made a provisional 
diagnosis of post-traumatic stress disorder, chronic.  
Although the psychological testing results were consistent in 
symptomatology with post-traumatic stress disorder, the 
testing did not address the matter of establishing that 
sufficient exposure to trauma occurred in the war zone.  The 
post-traumatic stress disorder diagnosis was to remain 
provisional until specific war stressors were identified and 
linked to the current symptoms.  A separate portion of this 
examination indicated that the appellant was either unable or 
unwilling to discuss his Vietnam experiences.  His mental 
status was unchanged from the examination in 1992 and a 
diagnosis of chronic post-traumatic stress disorder was 
offered.  A separate diagnosis for depression was not made 
since it was included in the post-traumatic stress disorder 
diagnosis.

In January 1997, the appellant testified at a Travel Board 
hearing.  He was sent to Vietnam on his 18th birthday.  His 
military occupation was wireman.  He was issued a weapon when 
he got to his unit in the field.  He was in the Iron Triangle 
next to Ben Cat.  He was assigned to the 7th and 8th 
Artillery, A Battery.  He encountered ground attacks, mined 
the perimeter, kept communications and repaired lines.  He 
moved during the TET offensive.  He thinks they moved up to 
Ben Luc and they encountered continuous rockets, mortars and 
ground fire.  Jackie Pelton was injured or killed from mortar 
fire at Ben Luc but the appellant was not with him when it 
happened.  He saw his friend Lassiter get killed by a direct 
hit.  His body was in pieces.  A buddy of his from his 
hometown got killed on patrol.  He was helping a medic with 
an old Vietnamese woman who died.  

The medical evidence of record establishes a diagnosis of 
post-traumatic stress disorder.

The Board finds that the appellant was not engaged in 
combat.  The evidence indicates that his military occupation 
was wireman.  He was not awarded any combat badges.  When it 
has been determined that a veteran has not engaged in 
combat, a veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993), 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Service records, 
specifically the U.S. Armed Services Center for Research of 
Unit Records report corroborate that the appellant's unit 
was subject to mortar and rocket attacks.  However, further 
information was requested.  At the time of his hearing, the 
appellant was requested to indicate his proximity to the 
attacks.  He has failed to provide this information.  While 
he claimed that he witnessed killings and other horrible 
events, there is no corroboration in the record.  No other 
stressors have been verified and in fact, although Jackie 
Pelton was identified, he was not listed as wounded or 
killed in service.  Stated differently, when the veteran 
provided evidence sufficient to conduct a meaningful search, 
the claimed stressors were refuted.

A causal nexus between the diagnosed post-traumatic stress 
disorder and a veteran's in-service stressor is necessary in 
order to establish service connection.  In this case, 
although mortar and rocket attacks on his unit have been 
verified, none of the examiners had based their diagnosis on 
this verified stressor.  We again note that the veteran has 
failed to provide information that would establish his 
proximity to any of the activity experienced by his units.  

The examiners have indicated that further testing and 
evaluation was necessary in this case.  The examiner in 
September 1994 stated that his diagnosis did not address the 
matter of establishing that sufficient exposure to trauma 
occurred in the war zone.  Although there is a post-
traumatic stress disorder diagnosis, all are based on 
unverified stressors.  The appellant has been either unable 
or unwilling to cooperate and report for a psychological 
examination. 

It is noted that this case was remanded so that the 
appellant could provide specific details about his alleged 
stressors so that the file could be referred for 
corroboration.  He has not responded or provided sufficient 
information so as to result in a meaningful search.  This is 
true despite being informed that he needed to submit the 
information.  He was informed that specific information was 
needed at the time of his hearing and the file was left 
open.  He did not cooperate.  He has been given notice in 
the form of letters from the RO and the case was remanded by 
the Board.  He was scheduled for an examination and failed 
to report.  The VA has made exceptional attempts to obtain 
information to verify his stressors and obtain additional 
medical evidence.  The Board notes that the appellant's 
account of his specific stressors has changed throughout the 
course of his appeal.  The name of the individual who's 
death he witnessed has been identified as either Larson, 
McAllister or Lassiter.  There has been no information 
provided capable of corroboration.

In response to the accredited representative's request at the 
hearing for a Remand so that VA might establish a basis for 
requesting information for the purpose of verifying 
stressors, the Board responds that the duty to assist 
includes the concept that it obtain evidence to support its 
decision.  Any argument that VA does not have the obligation 
or the right to fully develop each claim is legally 
incorrect.  38 C.F.R. § 3.304(f) (1998) governs the grant of 
service connection for post-traumatic stress disorder and 
requires credible supporting evidence that the claimed 
inservice stressor actually occurred.

In the absence of a diagnosis based on a verified stressor, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  The Board again notes that 
every reasonable and rational attempt to obtain evidence, 
comply with the duty to assist and the duty to help with an 
incomplete application has been exceeded.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

